Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-9, 11-13 is/are rejected under 35 U.S.C. 103 as obvious over Riedel et al, U.S. Patent Application Publication No. 2008/0203602 in view of Ratzsch et al, U.S. Patent Application Publication No. 2005/0250896.
Riedel discloses a meltspun nonwoven formed from melamine-formaldehyde resin.  The nonwoven can have a density of 9 kilograms per cubic meter.  See example 3, paragraph 0116.  The fibers can have a diameter of 1-7 um.  See example 3, paragraph 0115. The nonwovens provide flame protection, thermal protection and acoustic protection.  See paragraph 0009.  Reidel teaches that the methylol groups are etherified.  See examples.  Since Reidel teaches that the groups are etherified and does not specify a percentage it is reasonable to believe that all the groups are etherified.  
Riedel differs from the claimed invention because it does not disclose the claimed M:F ratio of 1:2.  
However, Ratzsch teaches that in forming fibers, yarns and nonwovens  formed from melamine formaldehyde that a suitable M:F ratio is from 1:1.5 to 1:5.  See paragraph 0030. 
Therefore, it would have been obvious to one of ordinary skill in the art to have employed an M:F ratio within the range taught by Ratzsch in view of the teaching of Ratzsch that such a ratio produces a desirable result.  Thus, the nonwoven of Riedel as modified by Ratzsch would have the same structure features as the claimed invention.  Riedel further teaches the same or similar process of forming the nonwoven including melt-spinning, employing a stream of gas to form fibers, laying the fibers, treating the fabric w/heated air which is progressively heated over a period of time and maintained at an elevated temperature for a period of time, subjecting the web to hydrogen chloride gas during the treatment process, and cooling the web.  See examples 1-3 and also paragraphs 0083-0096.  Therefore, in view of the fact that the nonwoven of Riedel is made of the same resin, has the same structure and appears to be made by the same or similar process, it is reasonable to expect that the nonwoven of Riedel would also have the claimed properties of formaldehyde emission, thermal conductivity and acoustic adsorption.  Further, with regard to the particular process claimed, although the claims depend from withdrawn process claim 1, the instant claims are drawn to a product.  Therefore, the burden is shifted to Applicant to show any process differences result in an unobvious difference between the claimed product the prior art product.  
Applicant’s amendments filed 12/8/21 have overcome the 112 rejections.
Applicant’s arguments and amendments filed 12/8/21 have been carefully considered.  Applicant’ amendments are sufficient to overcome the 102/103 rejection of Riedel as set forth in the previous action.  A new rejection is set forth above in view of the claim amendments.
With regard to the particular process, the burden is on Applicant to show that any process differences produce an unobvious difference between the claimed product and the prior art product.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789